Exhibit 10.3

FIRST AMENDMENT

TO

DDR CORP.

2005 DIRECTORS’ DEFERRED COMPENSATION PLAN

(January 1, 2012 Restatement)

This First Amendment to DDR Corp. 2005 Directors’ Deferred Compensation Plan
(January 1, 2012 Restatement) (the “First Amendment”) is effective as of
November 30, 2012 (the “Effective Date”).

WHEREAS, DDR Corp. (the “Company”) maintains the DDR Corp. 2005 Directors’
Deferred Compensation Plan (the “Plan”), under an instrument amended and
restated effective as of January 1, 2012; and

WHEREAS, the Company desires to amend the Plan.

NOW, THEREFORE, pursuant to the power reserved to the Company in paragraph 8 of
the Plan, the Company hereby amends the Plan in the respects hereinafter set
forth.

1. As of the Effective Date, the first two sentences of subparagraph 5(a) of the
Plan are hereby deleted and replaced with the following:

“A Participant shall elect in writing, at the time such Participant makes each
deferral election under subparagraph 4(a), the date on which distribution of the
credits to his/her Deferral Account to which the deferral election relates shall
commence (the “Commencement Date”) and the method of distribution, as permitted
hereunder. Such election shall specify one of the following Commencement Dates:

 

  (i) the first day of the seventh month after a Termination of Service; or

 

  (ii) a specified date that is no later than January 1 following the year in
which the Participant attains age 75; or

 

  (iii) the earlier of the two dates specified in clauses (i) and (ii) above.

A “Termination of Service” shall mean a “separation from service” as defined in
Treasury Regulation Section 1.409A-1(h).”

2. As of the Effective Date, the Plan is hereby amended by inserting the
following new paragraph 14 immediately after paragraph 13:

“14. Code Section 409A. Notwithstanding any provision of this Plan to the
contrary, if a Participant is a “specified employee” (within the meaning of
Section 409A of the Code and determined pursuant to policies adopted by the
Company) on the date of the Participant’s “separation from service” (within the



--------------------------------------------------------------------------------

meaning of Treasury Regulation section 1.409A-1(h)) and if any portion of the
payments or benefits to be received by the Participant upon his separation from
service would constitute a “deferral of compensation” subject to Section 409A of
the Code, then to the extent necessary to comply with Section 409A of the Code,
amounts that would otherwise be payable to the Participant pursuant to this Plan
during the six-month period immediately following the Participant’s separation
from service will instead be paid or made available on the first day of the
seventh month after the date of the Participant’s separation from service.”

[End of Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned duly authorized officer of the Company has
executed this instrument effective this 30th day of November, 2012.

 

DDR CORP. By:  

/s/ Daniel B. Hurwitz

Title:   C.E.O.